UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period ended June 30, 2007 Commission File Number: 0-22269 GS Financial Corp. (Exact Name of Small Business Issuer as Specified in its Charter) Louisiana 72-1341014 (State of Incorporation) (IRS Employer Identification No.) 3798 Veterans Blvd. Metairie, LA 70002 (Address of Principal Executive Offices) (504) 457-6220 (Issuer's Telephone Number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at August 14, 2007 Common Stock, par value $.01 per share 1,234,453 shares Transitional Small Business Disclosure Format (Check one):YesoNo x GS FINANCIAL CORP. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1 Financial Statements Consolidated Statements of Condition 1 Consolidated Statements of Income 2 Consolidated Statements of Changes in Stockholders’ Equity 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5 Selected Consolidated Financial Data 7 Item 2 Management’s Discussion and Analysis or Plan of Operation 8 Item 3 Quantitative and Qualitative Disclosures About Market Risk 19 Item 4 Controls and Procedures 20 PART II – OTHER INFORMATION Item 1 Legal Proceedings 20 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3 Defaults Upon Senior Securities 20 Item 4 Submission of Matters to a Vote of Security Holders 20 Item 5 Other Information 20 Item 6 Exhibits 21 SIGNATURES EXHIBIT INDEX PART I – FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS GS Financial Corp. Condensed Consolidated Statements of Financial Condition ($ in thousands) June 30, 2007 (Unaudited) December 31, 2006 (Audited) ASSETS Cash and Cash Equivalents Cash & Amounts Due from Depository Institutions $ 1,702 $ 1,893 Interest-Bearing Deposits from Other Banks 2,107 6,544 Federal Funds Sold 360 2,680 Total Cash and Cash Equivalents 4,169 11,117 Securities Available-for-Sale, at Fair Value 50,852 55,090 Loans, Net 105,466 93,987 Accrued Interest Receivable 1,883 2,004 Premises & Equipment, Net 5,165 3,578 Stock in Federal Home Loan Bank, at Cost 1,009 982 Foreclosed Assets - - Real Estate Held-for-Investment, Net 457 464 Other Assets 923 1,158 Total Assets $ 169,924 $ 168,380 LIABILITIES Deposits Interest-Bearing Deposits $ 120,597 $ 119,364 Non-interest-Bearing Deposits 4,597 3,390 Total Deposits 125,194 122,754 FHLB Advances 16,817 17,042 Other Liabilities 927 1,420 Total Liabilities 142,938 141,216 STOCKHOLDERS' EQUITY Preferred Stock - $.01 Par Value $ - $ - Authorized - 5,000,000 shares Issued - 0 shares Common Stock - $.01 Par Value 34 34 Authorized - 20,000,000 shares Issued - 3,438,500 shares Additional Paid-in Capital 34,701 34,701 Unearned RRP Trust Stock (523 ) (523 ) Treasury Stock (2,172,232 Shares at June 30, 2007 and December 31, 2006) (32,493 ) (32,493 ) Retained Earnings 25,902 25,764 Accumulated Other Comprehensive Loss (635 ) (319 ) Total Stockholders' Equity 26,986 27,164 Total Liabilities & Stockholders' Equity $ 169,924 $ 168,380 The accompanying notes are an integral part of these financial statements. 1 GS Financial Corp. Consolidated Statements of Income (Unaudited) For the Three Months Ended June 30, For the Six Months Ended June 30, ($ in thousands, except per share data) 2007 2006 2007 2006 INTEREST AND DIVIDEND INCOME Loans, Including Fees $ 1,919 $ 1,661 $ 3,712 $ 3,234 Investment Securities 731 964 1,453 1,867 Other Interest Income 83 157 222 393 Total Interest and Dividend Income 2,733 2,782 5,387 5,494 INTEREST EXPENSE Deposits 1,131 850 2,194 1,643 Advances from Federal Home Loan Bank 211 320 433 701 Interest Expense 1,342 1,170 2,627 2,344 NET INTEREST INCOME 1,391 1,612 2,760 3,150 PROVISION (REVERSAL)FOR LOAN LOSSES (300 ) - (300 ) - NET INTEREST INCOME AFTER PROVISION (REVERSAL) FOR LOAN LOSSES 1,691 1,612 3,060 3,150 NON-INTEREST EXPENSE Salaries and Employee Benefits 817 784 1,610 1,510 Occupancy Expense 152 127 288 249 Other Expenses 345 276 692 560 Total Non-Interest Expense 1,314 1,187 2,590 2,319 NET INCOME BEFORE NON-INTEREST INCOME AND INCOME TAXES 377 425 470 831 NON-INTEREST INCOME (LOSS) Net (Loss) on Available-for-Sale Securities - (76 ) - (92 ) Other Income 43 23 72 47 Total Non-Interest Income (Loss) 43 (53 ) 72 (45 ) INCOME BEFORE INCOME TAXES 420 372 542 786 INCOME TAX EXPENSE 127 129 153 267 NET INCOME $ 293 $ 243 $ 389 $ 519 EARNINGS PER SHARE Basic $ 0.24 $ 0.20 $ 0.32 $ 0.43 Diluted $ 0.23 $ 0.20 $ 0.31 $ 0.43 The accompanying notes are an integral part of these financial statements. 2 GS FINANCIAL CORP. CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (Unaudited) ($ in thousands) Common Stock Additional Paid-in Capital Treasury Stock Unearned ESOP Stock Unearned RRP Trust Stock Retained Earnings Accumulated Other Comprehensive Income (Loss) Total Stockholders' Equity Balances At December 31, 2005 $ 34 $ 34,565 $ (32,193 ) $ (239 ) $ (698 ) $ 24,257 $ (198 ) $ 25,407 Comprehensive Income: Net Income - 519 - 519 Other Comprehensive Loss Unrealized net holding losses on securities, net of taxes - (453 ) (453 ) Total Comprehensive Income (Loss) - 519 (453 ) 66 Distribution of RRP Stock - ESOP Compensation Earned - 66 - 119 - - - 185 Purchase of Treasury Stock - - (71 ) - (71 ) Dividends Declared - (242 ) - (242 ) Balances at June 30, 2006 $ 34 $ 34,631 $ (32,264 ) $ (120 ) $ (698 ) $ 24,534 $ (651 ) $ 25,466 Balances At December 31, 2006 $ 34 $ 34,701 $ (32,493 ) $ - $ (523 ) $ 25,764 $ (319 ) $ 27,164 Comprehensive Income: Net Income - 389 - 389 Other Comprehensive Income (Loss) Unrealized net holding losses on securities, net of taxes - (316 ) (316 ) Total Comprehensive Income (Loss) - 389 (316 ) 73 Distribution of RRP Stock - Purchase of Treasury Stock - Dividends Declared - (251 ) - (251 ) Balances at June 30, 2007 $ 34 $ 34,701 $ (32,493 ) $ - $ (523 ) $ 25,902 $ (635 ) $ 26,986 The accompanying notes are an integral part of these financial statements. 3 GS FINANCIAL CORP. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, ($ in thousands) 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net Income $ 389 $ 519 Adjustments to Reconcile Net Income to Net Cash Provided by Operating Activities Depreciation 94 83 Discount Accretion Net of Premium Amortization 6 (20 ) Provision for Loan Losses (300 ) - Non-Cash Dividend - FHLB Stock (27 ) (20 ) Net Loan Fees 14 2 ESOP Shares Expense - 185 RRP Expense 61 63 Loss on Sale of Investments - 92 Deferred Income Tax Provision - 267 Changes in Operating Assets and Liabilities Decrease (Increase) in Accrued Interest Receivable 121 (99 ) (Increase) in Prepaid Income Taxes - (267 ) Increase in Other Assets 157 (55 ) Decrease in Accrued Interest - FHLB Advances - 29 Decrease in Accrued Income Tax 153 - Increase in Other Liabilities (390 ) (335 ) Net Cash Provided by Operating Activities 278 444 CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from Maturities of Investment Securities 6,957 3,279 Purchases of Investment Securities (8,118 ) (19,162 ) Investment in Mutual Funds, Net 5.000 28,031 Loan Originations and Principal Collections, Net (12,729 ) (14,382 ) Purchases of Premises and Equipment (1,674 ) (116 ) Proceeds from Sale of FHLB Stock - 508 Net Cash Used in Investing Activities (9,027 ) (1,842 ) CASH FLOWS FROM FINANCING ACTIVITIES Purchase of Treasury Stock - (71 ) Decrease in Advances from Federal Home Loan Bank (225 ) (8,490 ) Payment of Cash Stock Dividends (251 ) (242 ) Increase (Decrease) in Deposits 2,204 3,965 Decrease in Deposits for Escrows 74 (96 ) Net Cash Provided by (Used In) Financing Activities 1,802 (4,934 ) NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS (6,947 ) (6,332 ) CASH AND CASH EQUIVALENTS – Beginning of Period 11,116 22,555 CASH AND CASH EQUIVALENTS - End of Period $ 4,169 $ 16,223 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash Paid During the Period For: Interest Expense $ 2,628 $ 2,373 Income Taxes - - Loans Transferred to Foreclosed Real Estate During the Period - - The accompanying notes are an integral part of these financial statements. 4 GS FINANCIAL CORP. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 – BASIS OF PRESENTATION The consolidated financial statements include the accounts of GS Financial Corp. (the “Company”) and its subsidiary, Guaranty Savings Bank (the “Bank”), which prior to June 2006 was known as Guaranty Savings and Homestead Association.All significant intercompany balances and transactions have been eliminated.Certain financial information for prior periods has been reclassified to conform with the current presentation. In preparing the consolidated financial statements, the Company is required to make estimates and assumptions that affect the amounts reported in the consolidated financial statements and accompanying notes.Actual results could differ from those estimates.The consolidated financial statements reflect all adjustments which are, in the opinion of management, necessary for a fair statement of the financial condition, results of operations, changes in stockholders’ equity and cash flows for the interim periods presented.These adjustments are of a normal recurring nature and include appropriate estimated provisions. Pursuant to rules and regulations of the Securities and Exchange Commission, certain financial information and disclosures have been condensed or omitted in preparing the consolidated financial statements presented in this quarterly report on Form 10-QSB.The results of operations for the six months ended June 30, 2007 are not necessarily indicative of the results to be expected for the year ending December 31, 2007.These unaudited financial statements should be read in conjunction with the Company’s 2006 annual report on Form 10-K. NOTE 2 – EARNINGS PER SHARE Earnings per share are computed using the weighted average number of shares outstanding as prescribed in Statement of Financial Accounting Standard (“SFAS”) No. 128.The components used in this computation were as follows: Three Months Ended June 30 Six Months Ended June 30 ($ in thousands, except per share data) 2007 2006 2007 2006 Numerator: NetIncome $ 293 $ 243 $ 389 $ 519 Effect of Dilutive Securities - Numerator for Diluted Earnings Per Share $ 293 $ 243 $ 389 $ 519 Denominator Weighted-Average Shares Outstanding 1,234,453 1,214,190 1,234,453 1,215,707 Effect of Potentially Dilutive Securities and Contingently Issuable Shares 38,389 5,839 38,017 - Denominator for Diluted Earnings Per Share 1,272,842 1,220,029 1,272,470 1,215,707 Earnings Per Share Basic $ 0.24 $ 0.20 $ 0.32 $ 0.43 Diluted 0.23 0.20 0.31 0.43 Cash Dividends Per Share $ 0.10 $ 0.10 $ 0.20 $ 0.20 NOTE 3 – EMPLOYEE STOCK OWNERSHIP PLAN The GS Financial Corp. Employee Stock Ownership Plan (“ESOP”) purchased 275,080 shares of the Company’s common stock on April 1, 1997 financed by a loan from the Company.The loan was secured by those shares not yet allocated to plan participants and was paid in full as of December 31, 2006.Effective January 1, 2007, the Company amended and restated its ESOP, added a 401(k) feature and renamed the plan the “Guaranty Savings Bank 401(k) Plan” (the “401(k) Plan”).Compensation expense related to the ESOP and 401(k) plan was $55,000 and $103,000 for the three and six month periods ended June 30, 2007, respectively, compared to $99,000 and $192,000 for the same time periods ended June 30, 2006. 5 NOTE 4 – STOCK OPTION PLAN On October 15, 1997, the stockholders approved the adoption of the GS Financial Corp. 1997 Stock Option Plan for the benefit of directors, officers and other key employees.Under this plan, 343,850 shares of common stock have been reserved for issuance pursuant to the exercise of stock options, of which 275,076 shares have become fully vested and exercisable.To date no options have been exercised. During 2005, the Company adopted SFAS No. 123(R) which replaced SFAS No. 123 and superseded APB Opinion No. 25.Because all of the options that have been granted have vested there was no impact on net income and earnings per share for the three month periods ended June 30, 2007 and 2006. NOTE 5 – RECOGNITION AND RETENTION PLAN On October 15, 1997 the Company established the Recognition and Retention Plan and Trust Agreement(“RRP”) as an incentive to retain personnel of experience and ability in key positions.Stockholders approved a total of 137,540 shares of stock to be granted pursuant to the RRP.The Company acquired a total of 137,500 shares of common stock for issuance under the RRP.The Company is accruing this expense over the ten-year vesting period based on the price of the common stock ($12.50/share) when the plan was modified in September, 1998 and the price of the common stock on the date of grant for awards made subsequent to September, 1998.As of June 30, 2007 of the 125,028 shares awarded, 6,627 shares have been forfeited due to termination of employment or service as a director and 109,223 had been earned and issued.Compensation expense related to the RRP was $31,000 and $61,000 for the three and six month periods ended June 30, 2007, respectively, compared to $32,000 and $63,000 for the same time periods ended June 30, 2006. 6 GS FINANCIAL CORP. SELECTED CONSOLIDATED FINANCIAL DATA (Unaudited) Three Months Ended Six Months Ended ($ in thousands, except per share data) June 30, 2007 March 31, 2007 June 30, 2006 June 30, 2007 June 30, 2006 SUMMARY OF INCOME Interest Income $ 2,733 $ 2,654 $ 2,782 $ 5,387 $ 5,494 Interest Expense 1,342 1,284 1,170 2,627 2,344 Net Interest Income 1,391 1,370 1,612 2,760 3,150 Provision (Reversal) for Loan Losses (300 ) - - (300 ) - Net Interest Income After Provision (Reversal) for LoanLosses 1,691 1,370 1,612 3,060 3,150 Non-Interest Income (Loss) 43 29 (53 ) 72 (45 ) Non-Interest Expense 1,314 1,276 1,187 2,590 2,319 Net Income Before Taxes 420 123 372 542 786 Income Tax Expense 127 27 129 153 267 Net Income 293 96 243 389 519 SELECTED BALANCE SHEET DATA Total Assets $ 169,924 $ 168,615 $ 172,741 Loans Receivable, Net 105,466 97,490 84,278 Investment Securities 50,852 50,043 64,555 Deposit Accounts 125,194 124,726 122,958 Borrowings 16,817 15,689 23,615 Stockholders' Equity 26,986 27,210 25,466 SELECTED AVERAGE BALANCES Total Assets $ 168,213 167,067 $ 175,107 $ 167,643 $ 176,492 Loans Receivable, Net 100,720 93,987 80,461 98,009 75,354 Investment Securities 51,388 52,173 73,985 51,778 75,695 Deposit Accounts 124,580 122,632 124,163 123,608 122,768 Borrowings 15,273 16,230 24,183 15,749 26,872 Stockholders’ Equity 27,150 27,254 25,438 27,202 25,446 KEY RATIOS (1) Return on average assets 0.70 % 0.23 % 0.56 % 0.47 % 0.59 % Return on average shareholders' equity 4.33 % 1.43 % 3.82 % 2.89 % 4.08 % Net Interest Margin 3.50 % 3.44 % 3.80 % 3.49 % 3.65 % Average loans to average deposits 83.84 % 79.50 % 68.54 % 81.67 % 61.99 % Average Interest-earning assets to interest-bearing liabilities 119.31 % 119.17 % 117.96 % 119.24 % 117.79 % Efficiency ratio 91.67 % 91.22 % 73.64 % 91.44 % 73.62 % Non-interest expense to average assets 3.13 % 3.10 % 2.72 % 3.12 % 2.65 % Allowance for loan losses to total loans 3.15 % 3.69 % 6.35 % Stockholders' equity to total assets 15.88 % 16.14 % 14.74 % COMMON SHARE DATA Earnings Per Share Basic $ 0.24 $ 0.08 $ 0.20 $ 0.32 $ 0.43 Diluted 0.23 0.08 0.20 0.41 0.43 Dividends Paid Per Share 0.10 0.10 0.10 0.20 0.20 Book Value Per Share 20.97 22.04 20.97 Average Shares Outstanding Basic 1,234,453 1,234,453 1,214,190 1,215,707 1,215,707 Diluted 1,272,842 1,272,099 1,220,029 1,272,470 1,215,707 (1)Amounts are annualized where appropriate 7 ITEM 2 - MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION The purpose of this discussion and analysis is to provide information necessary to gain an understanding of the financial condition, changes in financial condition and results of operations of GS Financial Corp. (“GS Financial” or the “Company”), and its subsidiary during the first and second quarters of 2007 and 2006.Virtually all of the Company’s operations are dependent on the operations of its subsidiary, Guaranty Savings Bank (“Guaranty” or the “Bank”).Prior to June 15, 2006 the subsidiary was known as Guaranty Savings and Homestead Association.The subsidiary had its name legally changed but remains a state-charted savings association.This discussion is presented to highlight and supplement information presented elsewhere in this quarterly report on Form 10-QSB, particularly the consolidated financial statements and related notes in Part I, Item 1.This discussion and analysis should be read in conjunction with accompanying tables and the Company’s 2006 annual report on Form 10-K. FORWARD-LOOKING STATEMENTS In addition to the historical information, this discussion includes certain forward-looking statements as that term is defined by the Private Securities Litigation Reform Act of 1995.Such statements include, but may not be limited to comments regarding (a) the potential for earnings volatility from changes in the estimated allowance for loan losses over time, (b) the expected growth rate of the loan portfolio, (c) future changes in the mix of deposits, (d) the results of net interest income simulations run by the Company to measure interest rate sensitivity, (e) the performance of Guaranty’s net interest income and net interest margin assuming certain future conditions, and (f) changes or trends in certain expense levels. Forward-looking statements are based on numerous assumptions, certain of which may be referred to specifically in connection with a particular statement.Some of the more important assumptions include: · expectations about overall economic strength and the performance of the economies in Guaranty’s market area, · expectations about the movement of interest rates, including actions that may be taken by the Federal Reserve Board in response to changing economic conditions, · reliance on existing or anticipated changes in laws or regulations affecting the activities of the banking industry and other financial service providers · expectations regarding the nature and level of competition, changes in customer behavior and preferences, and Guaranty’s ability to execute its plans to respond effectively, and · expectations regarding the ability of Guaranty’s market area to recover economically from the damages caused by Hurricane Katrina. Because it is uncertain whether future conditions and events will confirm these assumptions, there is a risk that the Company’s future results will differ materially from what is stated or implied by such forward-looking statements.The Company cautions the reader to consider this risk. The Company undertakes no obligation to update any forward-looking statement included in this quarterly report, whether as a result of new information, future events or developments, or for any other reason. COMPARISON OF FINANCIAL CONDITION AT JUNE 30, 2, 2006 The Company's total assets increased $1.5 million, or 1.0%, from $168.4 million at December 31, 2006 to $169.9 million at June 30, 2007.The increase was primarily due to an increase of $11.5 million in loans receivable, net of allowance for loan losses, partially offset by a decrease of $6.9 million in cash and cash equivalents and $4.2 million decrease in securities available for sale.Our total liabilities increased $1.7 million, or 1.2% from $141.2 million at December 31, 2006 to $142.9 million at June 30, 2007.The increase was due to an increase in interest-bearing and non-interest bearing deposits of $2.4 million which was partially offset by decreases in Federal Home Loan Bank advances and other liabilities. LOANS AND ALLOWANCE FOR LOAN LOSSES Total loans increased $11.2 million, or 11.4%, fromDecember 31,2006 to the end of the second quarter of 2007.The increase was due to a $6.7 million increase in residential real estate loans and a $5.9 million increase in commercial real estate loans from December 31, 2006 to June 30, 2007, partially offset by decreases in construciton, commercial business and consumer loans. Average loans for the second quarter of 2007 were $104.4 million,an increase of$14.8 million (16.5%) compared to the second quarter of 2006.Year-to-date average loans at June 30, 2007 totaled $101.7 million,an increase of$20.6 million (25.4%) from the same time period in 2006. Table 1, which is based on regulatory reporting codes, shows loan balances at June 30, 2007 and at the end of the four prior quarters and average loans outstanding during each quarter. 8 TABLE 1. COMPOSITION OF LOAN PORTFOLIO 2007 2006 ($ in thousands) June 30 March 31 December 31 September 30 June 30 Real estate loans - residential $ 55,282 $ 51,056 $ 48,610 $ 46,285 $ 39,266 Real estate loans - commercial and other 42,822 40,019 36,896 34,345 32,926 Real estate loans - construction 7,859 7,120 9,089 10,257 13,836 Consumer loans 658 676 677 744 646 Commercial business loans 2,264 2,306 2,445 2,071 2,142 Total Loans $ 108,885 $ 101,177 $ 97,717 $ 93,702 $ 88,816 Average Total Loans During Period $ 104,448 $ 99,004 $ 95,649 $ 91,846 $ 89,617 The Bank has hired three experienced commercial loan officers, a mortgage banking manager and a residential loan officer since the beginning of 2006.The loan growth sinceDecember 31,2006 reflects the economic recovery in the Bank’s market area subsequent to Hurricane Katrina and the efforts of the new loan officers. All loans carry a degree of credit risk. Management’s evaluation of this risk ultimately is reflected in the estimate of probable loan losses that is reported in the Company’s financial statements as the allowance for loan losses.Changes in this ongoing evaluation over time are reflected in the provision for loan losses charged to operating expense.At June 30, 2007 the allowance for loan losses was $3.4 million, or 3.15% of total loans.Table 2 presents an analysis of the activity in the allowance for loan losses for the past five quarters.A reduction in the allowance was taken in the second quarter of 2007 to reflect improvements in the quality of the loan portfolio as borrowers have exceeded management’s initial expectations in meeting their obligations subsequent to Hurricane Katrina. TABLE 2. SUMMARY OF ACTIVITY IN THE ALLOWANCE FOR LOAN LOSSES 2007 2006 ($ in thousands) Second Quarter First Quarter Fourth Quarter Third Quarter Second Quarter Beginning balance $ 3,732 $ 3,732 $ 3,732 $ 5,713 $ 5,713 Reversal of provision for losses (300 ) - - (1,981 ) - Loans charged off - Recoveries of loans previously charged off - Ending balance $ 3,432 $ 3,732 $ 3,732 $ 3,732 5,713 Ratios Charge-offs to average loans n/a n/a n/a n/a n/a Provision for loan losses to charge-offs n/a n/a n/a n/a n/a Allowance for loan losses to charge-offs (annualized) n/a n/a n/a n/a n/a Allowance for loan losses to ending loans 3.15 % 3.69 % 3.82 % 3.99 % 6.43 % Tables 3 and 4 set forth the Company’s delinquent loans and nonperforming assets at June 30, 2007 and at the end of the preceding four quarters.The balances presented in Table 3 are total principal balances outstanding on the loans rather than the actual principal past due.Nonperforming assets consist of loans on non-accrual status and foreclosed assets.There were no loans 90 days delinquent and still accruing interest at the end of any of the five quarters presented. 9 TABLE 3. DELINQUENT LOANS 2007 2006 ($ in thousands) June 30 March 31 December 31 September 30 June 30 30-89 Days $ 2,577 $ 1,234 $ 1,379 $ 642 $ 1,699 90+ Days 502 335 179 491 362 Total $ 3,079 $ 1,569 $ 1,558 $ 1,133 $ 2,061 Ratios Loans delinquent 90 days to total loans 0.46 % 0.33 % 0.18 % 0.52 % 0.40 % Total delinquent loans to total loans 2.83 % 1.55 % 1.59 % 1.21 % 2.32 % Allowance for loan losses to 90+ day delinquent loans 683.67 % 1,114.03 % 2,084.92 % 760.08 % 1,578.17 % Allowance for loan losses to total delinquent loans 111.46 % 237.86 % 239.54 % 329.39 % 277.20 % TABLE 4. NONPERFORMING ASSETS 2007 2006 ($ in thousands) June 30 March 31 December 31 September 30 June 30 Loans accounted for on a nonaccrual basis $ 502 $ 335 $ 179 $ 491 $ 362 Foreclosed assets - Total nonperforming assets $ 502 $ 335 $ 179 $ 491 $ 362 Ratios Nonperforming assets to loans plus foreclosed assets 0.46 % 0.33 % 0.18 % 0.52 % 0.40 % Nonperforming assets to total assets 0.30 % 0.20 % 0.11 % 0.28 % 0.21 % Allowance for loan losses to nonperforming assets 683.67 % 1,114.03 % 2,084.92 % 760.08 % 1,578.17 % INVESTMENT IN SECURITIES At June 30, 2007, the Company’s total securities available-for-sale were $50.9 million, compared to $55.1 million at December 31, 2006 and $64.6 million at June 30, 2006.The reductions in the investment portfolio have been to provide liquidity to fund loan growth. At June 30, 2007, the net unrealized losses on the Company’s entire securities portfolio were $956,000 or 1.85% of amortized cost, compared to net unrealized losses of $477,000, or 0.86% of amortized cost at December 31, 2006.These losses consist primarily of losses on collateralized mortgage obligations and agency securities as rises in long-term interest rates in the second quarter of 2007 have most adversely affected longer-term investments with fixed coupon payments.Management believes that these losses are temporary in nature and will reverse themselves when interest rates become more favorable for those types of investments. The Company has the intent and ability to hold these investment securities for the time necessary to recover its costs. TABLE 5. COMPOSITION OF INVESTMENT PORTFOLIO June 30, 2007 December 31, 2006 June 30, 2006 ($ in thousands) Amortized Cost Market Value Amortized Cost Market Value Amortized Cost Market Value U.S. Treasury Securities $ - $ - $ - $ - $ 500 $ 501 U.S. Agency Securities 23,486 22,949 23,485 23,326 19,985 19,836 Mortgage Backed Securities 6,536 6,512 3,764 3,791 4,048 4,097 Collateralized Mortgage Obligations 15,950 15,607 17,486 17,173 19,611 18,910 Mutual funds 5,836 5,784 10,832 10,800 21,286 21,211 Total Investments $ 51,808 $ 50,852 $ 55,567 $ 55,090 $ 65,430 $ 64,555 10 DEPOSITS At June 30, 2007, deposits were 2.0%, or $2.4 million, above the level at December 31, 2006 and up $2.2 million, or 1.8% from the level at the end of the second quarter of 2006.Average deposits totaled $124.6 million in the second quarter of 2007, up $1.9 million (1.6%) from the first quarter of 2007 and up $417,000 (0.3%) from the second quarter of 2006. Table 6 presents the composition of average deposits for the quarters ended June 30, 2007, March 31, 2007 and June 30, 2006. TABLE 6.DEPOSIT COMPOSITION Second Quarter 2007 First Quarter 2007 Second Quarter 2006 ($ in thousands) Average Balances % of Deposits Average Balances % of Deposits Average Balances % of Deposits Noninterest bearing demand deposits $ 3,952 3.2 % $ 3,330 2.7 % $ 1,975 1.6 % NOW account deposits 20,606 16.5 18,833 15.4 17,490 14.1 Savings deposits 20,707 16.6 21,980 17.9 28,704 23.1 Time deposits 79,315 63.7 78,489 64.0 75,994 61.2 Total $ 124,580 100.0 % $ 122,632 100.0 % $ 124,163 100.0 % BORROWINGS At June 30, 2007, the Company’s borrowings from the Federal Home Loan Bank decreased $225,000, or 1.3%, from December 31, 2006 and $8.9 million, or 36.8%, from June 30, 2006.Average advances for the second quarter of 2007 were $15.3 million, a decrease of $957,000, or 5.6%, from the first quarter of 2007 and a decrease of $8.9 million, or 36.8%, from the prior year’s second quarter.The decreases were due to regularly scheduled principal payments that were partially offset by new borrowings.The Company borrowed $2.5 million in the second quarter of 2007 and may borrow in the future as a potential source of liquidity. STOCKHOLDERS’ EQUITY AND CAPITAL ADEQUACY At June 30, 2007, stockholders’ equity totaled $27.0 million, a decrease of $178,000 from December 31, 2006.This decrease was due to net income of $389,000 for the six month period being offset by an increase in unrealized losses on investment securities of $316,000 and cash dividends paid of $251,000. Since 1998, the Company has been regularly repurchasing shares of its common stock when shares have been available at prices and amounts deemed prudent by management.Due to the highly capitalized condition of the Company, management believed in the past that these purchases, most of which were at a discount to book value, were an effective way to reduce capital while still enhancing shareholder value.The Company did not repurchase any shares during the six months ended June 30, 2007. These shares have not been retired and could potentially serve as a source of capital funding should the need arise in the future.Table 7 summarizes the repurchase of the shares of its common stock by year. TABLE 7. SUMMARY OF STOCK REPURCHASES Year Ended December 31, Shares Cost ($000) Average Price Per Share 1998 491,054 $ 8,324 $ 16.95 1999 299,000 3,653 12.22 2000 679,600 8,590 12.64 2001 305,684 4,612 15.09 2002 142,201 2,516 17.69 2003 216,181 4,109 19.01 2004 16,842 315 18.70 2005 3,907 74 19.06 2006 17,763 300 16.87 2007 (through June 30) - - - Total Stock Repurchases 2,172,232 $ 32,493 $ 14.96 11 The ratios in Table 8 indicate that the Bank remained well capitalized for regulatory compliance purposes at June 30, 2007.The regulatory capital ratios of Guaranty Savings Bank exceed the minimum required ratios, and the Bank has been categorized as “well-capitalized” in the most recent notice received from its primary regulatory agency. TABLE 8. REGULATORY CAPITAL AND CAPITAL RATIOS 2007 2006 ($ in thousands) June 30 December 31 June 30 Tier 1 regulatory capital $ 26,797 $ 26,580 $ 24,577 Tier 2 regulatory capital 1,154 1,096 1,015 Total regulatory capital $ 27,951 $ 27,676 $ 25,592 Adjusted total assets $ 169,373 $ 167,126 $ 171,779 Risk-weighted assets $ 93,322 $ 87,645 $ 81,877 Ratios Tier 1 capital to total assets 15.82 % 15.90 % 14.31 % Tier 1 capital to risk-weighted assets 28.71 % 30.33 % 30.02 % Total capital to risk-weighted assets 29.95 % 31.58 % 31.26 % Shareholders' equity to total assets 15.88 % 16.14 % 14.31 % LIQUIDITY AND CAPITAL RESOURCES The objective of liquidity management is to ensure that funds are available to meet cash flow requirements of depositors and borrowers, while at the same time meeting the operating, capital and strategic cash flow needs of the Company and the Bank, all in the most cost-effective manner.The Company develops its liquidity management strategies and measures and monitors liquidity risk as part of its overall asset/liability management process. On the liability side, liquidity management focuses on growing the base of more stable core deposits at competitive rates, while at the same time ensuring access to economical wholesale funding sources.The sections above on Deposits and Borrowings discuss changes in these liability-funding sources in the first three and six months of 2007. Liquidity management on the asset side primarily addresses the composition and maturity structure of the loan and investment securities portfolios and their impact on the Company’s ability to generate cash flows from scheduled payments, contractual maturities and prepayments, their use as collateral for borrowings and possible sales on the secondary market. Cash generated from operations is another important source of funds to meet liquidity needs.The consolidated statements of cash flows present operating cash flows and summarize all significant sources and uses of funds for the first six months of 2007 and 2006.The Company reported net income of $389,000 for the six months ended June 30, 2007, and generated a net cash increase of $278,000 from operations.Certain adjustments are made to net income to reach the level of cash provided by operating activities, including non-cash expenses (depreciation, employee compensation made in the form of stock, and deferred tax provisions) and revenues (accretion of discounts, and dividends received in the form of stock). In addition, management monitors its liquidity position by tracking certain financial data.Table 9 illustrates some of the factors that the Company uses to measure liquidity.The Company remains very liquid, though some liquidity is being utilized to fund loan growth. TABLE 9. KEY LIQUIDITY INDICATORS 2007 2006 ($ in thousands) June 30 December 31 June 30 Cash and cash equivalents $ 4,169 $ 11,117 $ 16,223 Total loans 108,884 97,717 89,990 Total deposits 125,194 122,754 122,958 Deposits $100,000 and over 29,822 27,285 21,189 Ratios Total loans to total deposits 86.98 % 79.60 % 73.19 % Deposits $100,000 and over to total deposits 23.82 % 22.23 % 17.23 % 12 COMPARISONOF OPERATIONS FOR THE SIX MONTHS ENDED JUNE 30, 2 NET INTEREST INCOME Net interest income for the second quarter of 2007decreased $221,000 or 13.7% compared to the second quarter of 2006.The average balance of interestearning assetsdecreased 6.1% compared with the second quarter of 2006 while the average yield increased from 6.46% for the three months ended June 30, 2006 to 6.76% for the three months ended June 30, 2007.The year-to-year decrease in net interest income can be attributed to increasing deposit costs, with $244,000 in increased interest expense on deposits attributable to the rate impact of higher deposit costs. The Company’s net interest margin level of 3.44% in the second quarter of 2007 decreased 30 basis points from 3.74% in the same quarter in 2006.Tables 10 and 11 show the components of the Company’s net interest margin and the changes in those components from the first quarter of 2007 and the second quarter of 2006 to the second quarter of 2007. During the second quarter of 2007, interest income from earning assets was down $48,000, or 1.7%, from the second quarter of 2006.This was primarily due to a $10.5 million reduction in average earning assets only partially being offset by a shift in asset mix from investments to loans, which on average earn a higher rate of return. Interest income from earning assets was up $79,000, or 3.0%, from the first quarter of 2007.This increase was due to the Company’s increased investment in loans.The Company’s average investment in loans was up $5.4 million in the second quarter of 2007 compared to the first quarter of 2007 and average yield increased 3 basis points, resulting in a $126,000 increase in interest income.This increase was partially offset by a $55,000 decrease in interest income from Federal funds sold and demand deposits caused by a reduction in the balances maintained in these liquid assets. During the second quarter of 2007, interest expense increased $173,000, or 14.8%, from the second quarter of 2006.This increase were driven by increases in deposit rates and certificates of deposit maturing and repricing into higher-yielding certificates. The average cost on interest bearing deposits increased to 3.76% for the second quarter of 2007, from 3.61% in the first quarter of 2007 and 2.79% in the second quarter of 2006.These changes in rates contributed $48,000 and $244,000 of increases in interest expense from the first quarter of 2007 and the second quarter of 2006, respectively.The changes in deposit balances contributed increases of $21,000 and $38,000 of interest expense from the first quarter of 2007 and the second quarter of 2006, respectively. Net interest income for the first six months of 2007 decreased $390,000, or 12.4%, from the first six months of 2006 on average earning assets that were $12.0 million (6.9%) lower.Table 12 shows the components of the Company’s net interest margin for the first six months of 2007 and 2006.Net interest margin was 3.44% for the six months ended June 30, 2007 and 3.65% for the prior year’s period.The yield on average earning assets increased 34 basis points and the total interest cost of funding earning assets increased 70 basis points compared to the first six months of 2006. 13 TABLE 10. SUMMARY OF AVERAGE BALANCE SHEETS, NET INTEREST INCOME AND INTEREST RATES Second Quarter 2007 First Quarter 2007 Second Quarter 2006 ($ in thousands) Average Balance Interest Average Yield/ Cost Average Balance Interest Average Yield/ Cost Average Balance Interest Average Yield/ Cost ASSETS INTEREST-EARNING ASSETS Loans $104,448 $1,919 7.37% $99,004 1,793 7.34% $86,175 $1,661 7.73% U.S. Treasury securities - 502 11 8.79 U.S. Agency securities 23,039 339 5.90 21,337 307 5.84 15,826 200 5.07 Mortgage-backed securities 6,323 87 5.52 3,901 57 5.93 1,952 29 5.96 Collateralized mortgage obligations 16,218 229 5.66 16,849 230 5.54 19,810 324 6.56 Mutual funds 5,808 76 5.24 10,086 128 5.15 35,895 402 4.49 Total investment in securities 51,388 731 5.70 52,173 722 5.61 73,985 966 5.24 FHLB stock 996 13 5.13 982 14 5.78 1,485 18 4.86 Federal funds sold and demand deposits 5,311 70 5.32 9,358 125 5.42 11,023 136 4.95 Total interest-earning assets 162,143 2,733 6.76% 161,517 2,654 6.66% 172,668 2,781 6.46% NONINTEREST-EARNING ASSETS Other assets 9,799 9,282 8,152 Allowance for loan losses (3,729) (3,732) (5,713) Total assets $168,213 $167,067 $175,107 LIABILITIES AND SHAREHOLDERS' EQUITY INTEREST-BEARING LIABILITIES NOW account deposits $20,606 171 3.34% $18,833 142 3.06% $17,490 72 1.65% Savings deposits 20,707 65 1.25 21,980 68 1.25 28,704 89 1.24 Time deposits 79,315 895 4.53 78,489 852 4.41 75,995 688 3.64 Total interest-bearing deposits 120,628 1,131 3.76 119,302 1,062 3.61 122,189 849 2.79 Borrowings 15,273 211 5.54 16,230 222 5.55 24,195 320 5.30 Total interest-bearing liabilities 135,901 1,342 3.96% 135,532 1,284 3.85% 146,384 1,169 3.20% NONINTEREST-BEARING LIABILITIES AND SHAREHOLDERS' EQUITY Demand deposits 3,946 3,330 1,974 Other liabilities 1,216 951 1,311 Shareholders' equity 27,150 27,254 25,438 Total liabilities and shareholders' equity $168,213 $167,067 $175,107 Net interest income and margin $1,391 3.44% $1,370 3.44% $1,612 3.74% Net interest-earning assets and spread $26,243 2.80% $25,985 2.81% $26,284 3.24% Cost of funding interest-earning assets 3.32% 3.14% 2.66% 14 TABLE 11.SUMMARY OF CHANGES IN NET INTEREST MARGIN Second Quarter 2007 Compared to: First Quarter of 2007 Second Quarter of 2006 Due to Change in Total Increase (Decrease) Due to Change in ($ in thousands) Volume Rate Volume Rate Total Increase Decrease INTEREST INCOME Loans $ 83 $ 43 $ 126 $ 336 $(78) $258 U.S. Treasury securities - - - (11 ) - (11) U.S. Agency securities 25 7 32 106 33 139 Mortgage-backed securities 33 (3 ) 30 60 (2) 58 Collateralized mortgage obligations (9 ) 8 (1 ) (51 ) (44) (95) Mutual funds (56 ) 4 (52 ) (394 ) 68 (326) Total investment in securities (7 ) 16 9 (290 ) 55 (235) FHLB stock - (1 ) (1 ) (6 ) 1 (5) Federal funds sold and demand deposits (53 ) (2 ) (55 ) (75 ) 9 (66) Total interest income 23 56 79 (35 ) (13) (48) INTEREST EXPENSE NOW account deposits $ 16 $ 14 $ 30 $ 26 $73 $99 Savings deposits (4 ) 1 (3 ) (25 ) 1 (24) Time deposits 9 33 42 37 170 207 Total interest-bearing deposits 21 48 69 38 244 282 Borrowings (13 ) 2 (11 ) (123 ) 14 (109) Total interest expense 8 50 58 (85 ) 258 (173) Change in net interest income 15 6 21 50 (271) (221) 15 TABLE 12. SUMMARY OF AVERAGE BALANCE SHEETS, NET INTEREST INCOME AND INTEREST RATES Six Months Ended June 30, 2007 Six Months Ended June 30, 2006 ($ in thousands) Average Balance Interest Average Yield/ Cost Average Balance Interest Average Yield/ Cost ASSETS INTEREST-EARNING ASSETS Loans $ 101,741 $ 3,712 7.36 % $ 81,067 $ 3,234 8.04 % U.S. Treasury securities - - - 504 17 6.80 U.S. Agency securities 22,193 646 5.87 10,988 278 5.10 Mortgage-backed securities 5,119 144 5.67 1,022 30 5.92 Collateralized mortgage obligations 16,532 459 5.60 20,737 629 6.12 Mutual funds 7,323 204 5.18 42,420 913 4.34 FHLMC stock - Total investment in securities 51,778 1,453 5.65 75,671 1,867 4.98 FHLB stock 989 27 5.45 1,659 38 4.62 Federal funds sold and demand deposits 7,323 195 5.38 15,464 354 4.62 Total interest-earning assets 161,831 5,387 6.71 % 173,861 5,493 6.37 % NONINTEREST-EARNING ASSETS Other assets 9,542 8,344 Allowance for loan losses (3,730 ) (5,713 ) Total assets $ 167,643 $ 176,492 LIABILITIES AND SHAREHOLDERS' EQUITY INTEREST-BEARING LIABILITIES NOW account deposits $ 19,724 $ 313 3.20 % $ 14,645 $ 119 1.64 % Savings deposits 21,340 133 1.25 29,913 185 1.25 Time deposits 78,904 1,748 4.47 76,168 1,337 3.54 Total interest-bearing deposits 119,968 2,194 2.74 120,726 1,641 2.74 Borrowings 15,749 433 5.54 26,872 701 5.26 Total interest-bearing liabilities 135,717 2,627 3.90 % 147,598 2,342 3.20 % NONINTEREST-BEARING LIABILITIES AND SHAREHOLDERS' EQUITY Demand deposits 3,640 2,029 Other liabilities 1,084 1,419 Shareholders' equity 27,202 25,446 Total liabilities and shareholders' equity $ 167,643 $ 176,492 Net interest income and margin $ 2,760 3.44 % $ 3,150 3.65 % Net interest-earning assets and spread $ 26,263 2.81 % $ 26,263 3.17 % Cost of funding interest-earning assets 3.23 % 2.72 % 16 TABLE 13.SUMMARY OF CHANGES IN NET INTEREST MARGIN First Six Months 2006 Compared to: First Six Months of 2005 Due to Change in Total Increase (Decrease) ($ in thousands) Volume Rate INTEREST INCOME (LOSS) Loans $ 754 $ (276 ) $478 U.S. Treasury securities (17 ) - (17) U.S. Agency securities 326 42 368 Mortgage-backed securities 115 (1 ) 114 Collateralized mortgage obligations (117 ) (53 ) (170) Mutual funds (978 ) 269 (709) Total investment in securities (671 ) 257 (414) FHLB stock (18 ) 7 (11) Federal funds sold and demand deposits (217 ) 58 (159) Total interest income (loss) (152 ) 46 (106) INTEREST EXPENSE NOW account deposits $ 81 $ 113 $194 Savings deposits (53 ) 1 (52) Time deposits 61 349 410 Total interest-bearing deposits 89 463 552 Borrowings (306 ) 38 (268) Total interest expense (217 ) 501 284 Change in net interest income 65 (455 ) (390) PROVISION FOR LOAN LOSSES The Company made a reversal of $300,000 of its provision for loan losses in the second quarter of 2007 due to the ongoing improvement in credit quality as the Company’s borrowers continue to recover from the impact of Hurricane Katrina.The Company made no provision for losses in the first or second quarter of 2006 or first quarter of 2007. For a more detailed discussion of changes in the allowance for loan losses, nonperforming assets and general credit quality, see the earlier section on Loans and Allowance for Loan Losses.The future level of the allowance for loan losses will reflect management’s ongoing evaluation of credit risk, based on established internal policies and practices. NON-INTEREST INCOME Non-interest income increased $96,000 for the second quarter of 2007 compared to the same time period in 2006 and increased $117,000 for the first six months of 2007 compared to the first six months of 2006.The increase was primarily due to losses from the sale of securities whichtotaled $76,000 and $92,000 in the first three and six months of 2006.There were no losses on security sales in thethree andsix monthsended June 30,2007.The major categories of non-interest income for the three and six months ended June 30, 2007 and 2006 are presented in Table 14. 17 TABLE 14. NON-INTEREST INCOME Three Months Ended Six Months Ended ($ in thousands) June 30, 2007 June 30, 2006 Percentage Increase (Decrease) June 30, 2007 June 30, 2006 Percentage Increase (Decrease) Service charges on deposit accounts $ 6 $ 3 100 % $ 10 $ 6 67 % ATM fees 3 1 200 4 2 100 Early closing penalties 2 1 100 6 3 100 Income from real estate held for investment 13 13 - 26 26 - Gain on Sales of Mortgage Loans 18 - (a) 22 - (a) Miscellaneous 1 5 (80 ) 4 10 (60 ) Total noninterest income before securities transactions 43 23 87 72 47 53 Securities transactions - (76 ) (a) - (92 ) (a) Total noninterest income $ 43 $ (53 ) (a) $ 72 $ (45 ) (a) (a) Not meaningful NON-INTEREST EXPENSE Non-interest expense for the second quarter of 2007 totaled $1.3 million, a $127,000 (11%) increase from the second quarter of 2006.For the first six months of 2007, non-interest expenses were $2.6 million, a $271,000 (12%) increase from 2006.Non-interest expense for the three and six months ended June 30, 2007 and 2006 are presented in Table 15 below. TABLE 15. NON-INTEREST EXPENSE Three Months Ended Six Months Ended ($ in thousands) June 30, 2007 June 30, 2006 Percentage Increase (Decrease) June 30, 2007 June 30, 2006 Percentage Increase (Decrease) Employee compensation $ 583 $ 522 12 % $ 1,129 $ 997 13 % Employee benefits 234 262 (11 ) 481 513 (6 ) Total personnel expense 817 784 4 1,610 1,510 7 Net occupancy expense 152 127 20 288 249 16 Ad Valorem taxes 64 33 94 129 116 11 Data processing costs 67 51 31 138 102 35 Advertising 23 7 229 44 21 110 ATM server expenses 11 6 83 17 12 42 Professional fees 51 65 (22 ) 100 99 1 Deposit insurance and supervisory fees 26 25 4 53 49 8 Printing and office supplies 30 31 (3 ) 60 59 2 Telephone 18 9 100 32 22 45 Dues and subscriptions 27 17 59 52 33 58 Other operating expenses 28 32 (13 ) 67 47 42 Total non-interest expense $ 1,314 $ 1,187 11 % $ 2,590 $ 2,319 12 Efficiency Ratio 91.67 % 73.57 % 91.44 % 73.59 % 18 Personnel costs, which represent the largest component of non-interest expense, increased $33,000, or 4% to $817,000 in the second quarter of 2007 compared to $784,000 in the second quarter of 2006.The increase relates to the hiring of additional personnel as the Company continues to expand its operational capacity.Personnel costs increased $100,000, or 7%, to $1.6 million for the firstsix monthsof 2007 which is consistent with the Company’s increase in headcount as it continues to add service capacity. Occupancy expense increased $25,000, or 20%, in the second quarter of 2007 compared with the same period in 2006 and increased $39,000, or 16% for the first six months of 2007 compared with the first six months of 2006.This is the result of increases in utilities, maintenance and repairs, and insurance, as well as the conversion of our Ponchatoula location from a loan production office to a full-service bank branch. Ad valorem taxes increased $31,000, or 94% in the second quarter of 2007 compared to the second quarter of 2006 and increased $13,000, or 11% for the first half of 2007 compared to the first half of 2006.The Bank had unusually low ad valorem tax expense in 2006 due to an overaccrual in 2005 because of Hurricane Katrina.The level of taxes in 2007 is normal and consistent with historical figures. Data processing costs increased $16,000, or 31% the second quarter of 2007 compared to the same period for 2006 and $36,000, or 35% for the first half of 2007 compared to the first half of 2006.The increase relates to increases in the fee structure of the Bank’s third-party processor, increased customer transaction volume and additions of and enhancements to technology-driven product offerings. Item 3 – Quantitative and Qualitative Disclosures about Market Risk Quantitative and qualitative disclosures about market risk are presented at December 31, 2006 in the Company’s Annual Report on Form 10-K, filed with the SEC on April 2, 2007.Management believes there have been no material changes in the Company’s market risk since December 31, 2006. 19 Item 4 - Controls and Procedures Our management evaluated, with the participation of our Chief Executive Officer and Chief Financial Officer, the effectiveness of our disclosure controls and procedures (as defined in Rules 13a-15(e) or 15d-15(e) under the Securities Exchange Act of 1934) as of the end of the period covered by this report.Based on such evaluation, our Chief Executive Officer and Chief Financial Officer have concluded that our disclosure controls and procedures are designed to ensure that information required to be disclosed by us in the reports that we file or submit under the Securities Exchange Act of 1934 is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and regulations and are operating in an effective manner. No change in our internal control over financial reporting (as defined in Rules 13a–15(f) or 15(d)-15(f) under the Securities Exchange Act of 1934) occurred during the most recent fiscal quarter that has materially affected, or is reasonably likely to affect, our internal control over financial reporting. Part II - Other Information Item 1 - Legal Proceedings There are no matters required to be reported under this item. Item 2 - Unregistered Sales of Equity Securities andUse of Proceeds (a) Not applicable (b) Not applicable (c) Not applicable Item 3 - Defaults Upon Senior Securities There are no matters required to be reported under this item. Item 4 - Submission of Matters to a Vote of Security Holders There are no matters required to be reported under this item. Item 5 - Other Information There are no matters required to be reported under this item. 20 Item 6 - Exhibits 3.1* Articles of Incorporation of GS Financial Corp. 3.2* Bylaws of GS Financial Corp. 4.1* Stock Certificate of GS Financial Corp. 10.1** GS Financial Corp. Stock Option Plan 10.2** GS Financial Corp. Recognition and Retention Plan and Trust Agreement for Employees and Non-Employee Directors 31.1 Rule 13a-14(a) Certification of Chief Executive Officer 31.2 Rule 13a-14(a) Certification of Chief Financial Officer 32.0 Certification pursuant to 18 U.S.C. Section 1350 * Incorporated herein by reference from the Registration Statement on Form SB-2 (Registration number 333-18841) filed by the Registrant with the SEC on December 26, 1996, as subsequently amended. ** Incorporated herein by reference from the definitive proxy statement, dated September 16, 1997, filed by the Registrant with the SEC (Commission File No. 000-22269) SIGNATURES In accordance with the requirements of the Exchange Act, the Registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GS FINANCIAL CORP. Date: August 14, 2007 By: /s/ Stephen E. Wessel Stephen E. Wessel President and Chief Executive Officer Date: August 14, 2007 By: /s/ J. Andrew Bower J. Andrew Bower Chief Financial Officer 21
